Defendants, having been convicted of the crime of grand larceny, gave notice of appeal to this court. No statement of facts or bill of exceptions was filed in this court within sixty days after notice of appeal was given. Respondent moves to dismiss the appeal.
[1] Rule XVII provides:
"2. No appeal in a criminal case shall be effectual for any purpose unless the appellant shall, within sixty days after giving notice of appeal as hereinbefore provided, have filed or caused to be filed with the clerk of the supreme court the following:
"(a) A statement of facts or bill of exceptions served on the respondent and certified by the judge of the court below according to the procedure, so near as may be, in civil cases; ... *Page 494 
"Except as herein otherwise provided, . . . the filing in the supreme court of a certified statement of facts, . . . shall be jurisdictional." Rules of Practice, 178 Wn. xxxvii-xxxviii.
Appellants have not brought themselves under the exception in the rule providing for an extension of time for filing the statement of facts.
The motion to dismiss the appeal is granted.
STEINERT, C.J., MAIN, MILLARD, and GERAGHTY, JJ., concur.